1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS C. SHRADER,                              ) Case No.: 1:19-cv-00644-DAD-JLT (HC)
                                                     )
12                  Petitioner,                      ) ORDER DENYING MOTION TO EXPEDITE
                                                     )
13          v.                                       ) (Doc. 11)
                                                     )
14   S. YOUNG, Warden,
                                                     )
15                  Respondent.                      )
                                                     )
16                                                   )

17          On August 23, 2019, Petitioner filed a motion to expedite proceedings in the pending petition

18   for writ of habeas corpus. Petitioner is advised that the Court does not have an expedited calendar.

19   He is advised that the Court acts to resolve all pending cases in the most efficient manner possible.

20   The Court is aware of Petitioner’s pending petition; nevertheless, the Court’s docket of pending cases

21   is substantial. Accordingly, Petitioner’s motion to expedite the pending petition for writ of habeas

22   corpus is DENIED.

23
24   IT IS SO ORDERED.

25      Dated:     August 27, 2019                             /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28

                                                         1
